           Case 1:19-cv-06500-JMF Document 79 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARTURO PONCE RODRIGUEZ, individually and on                            :
behalf of others similarly situated,                                   :
                                                                       :   19-CV-6500 (JMF)
                                    Plaintiff,                         :
                                                                       :         ORDER
                  -v-                                                  :
                                                                       :
880 DRY CLEANERS, INC. d/b/a MERIT CLEANERS :
et al.,                                                                :
                                                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The parties consent to the Court conducting a bench trial in this matter. See ECF No. 78.
The following schedule shall govern the further conduct of pretrial proceedings in this case:

    1. By June 1, 2020, the parties shall file a revised Joint Pretrial Order, including any and all
       information relevant to the trial referenced in the Court’s Individual Rules and Practices
       in Civil Cases and Emergency Individual Rules and Practices in Light of COVID-19
       (both of which are available at https://nysd.uscourts.gov/hon-jesse-m-furman) with
       respect to Joint Pretrial Orders.

    2. At the same time, the parties shall each file Proposed Findings of Fact and Conclusions of
       Law. As there may be no opportunity for post-trial submissions, the Proposed Findings
       of Fact should be detailed and should include citations to the proffered trial testimony and
       exhibits, and the Proposed Conclusions of Law shall include all law that the parties wish
       to submit to the Court. The parties may not submit additional memoranda of law (before
       or after trial) without leave of Court.

    3. At the same time, the parties shall serve, but not file, affidavits constituting the direct
       testimony of each trial witness, except for the direct testimony of an adverse party, a
       person whose attendance is compelled by subpoena, or a person for whom the Court has
       agreed to hear direct testimony live at the hearing. The parties shall also serve, but not
       file, all deposition excerpts that will be offered as substantive evidence, as well as a one-
       page synopsis (with transcript citations) of those excerpts for each deposition.

    4. At the same time, the parties shall provide the Court with an electronic copy of each
       exhibit sought to be admitted (with each filename corresponding to the relevant exhibit
       number — e.g., “PX-1,” “DX-1,” etc.) on either a CD-ROM or a flash drive. If
         Case 1:19-cv-06500-JMF Document 79 Filed 04/27/20 Page 2 of 2



      submission of electronic copies would be an undue burden on a party, the party may seek
      leave of Court (by letter-motion filed on ECF) to submit prospective documentary
      exhibits in some other way. The parties shall also provide, by e-mail to the Court
      (Furman_NYSDChambers@nysd.uscourts.gov), a Microsoft Word document listing all
      exhibits sought to be admitted. The list shall contain four columns labeled as follows:
      (1) “Exhibit Number”; (2) “Description” (of the exhibit); (3) “Date Identified”; and (4)
      “Date Admitted.” The parties shall complete the first two columns, but leave the third
      and fourth columns blank, to be filled in by the Court during trial.

   5. Three business days after submission of the affidavits discussed above, counsel for each
      party shall submit a list of all affiants whom he or she intends to cross-examine at the
      trial. Only those witnesses who will be cross-examined need to appear at trial. The
      original signed affidavits should be brought to trial to be marked as exhibits.

   6. By June 15, 2020, the parties shall file any memorandum of law replying to the other
      side’s Proposed Findings of Fact and Conclusions of Law.

   7. Subject to public health considerations, the parties shall be prepared for trial to begin as
      early as approximately two weeks after the submission of the Joint Pretrial Order and
      related materials, but the Court will provide further guidance on the scheduling of trial
      and a final pretrial conference after the parties make their pretrial submissions.


      SO ORDERED.


Dated: April 27, 2020                              __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge
